IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-61,317-05


                        EX PARTE CHARLES RAY ADAMS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 9034165-D IN THE 403RD DISTRICT COURT
                              FROM TRAVIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to aggravated sexual

assault of a child, and was sentenced to twenty years’ imprisonment. The Third Court of Appeals

dismissed his appeal for want of jurisdiction. Adams v. State, No. 03-05-00092-CR (Tex. App. —

Austin, March 3, 2005)(not designated for publication).

        In the instant application, Applicant alleges that he is entitled to release under a contract

theory, that he received ineffective assistance of trial counsel, that his plea was not knowingly and
                                                                                                  2

voluntarily entered, and that he was improperly denied release on parole. This Court has reviewed

Applicant's first, second and third grounds for relief and has determined that they are barred from

review under Article 11.07, Section 4 of the Texas Code of Criminal Procedure. Therefore, those

claims are dismissed. Applicant's remaining claim concerning the denial of parole release is without

merit; thus, it is denied.



Filed: May 20, 2015
Do not publish